20-4275-cr
     United States v. Ramos


                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1                 At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
 3   New York, on the 17th day of May, two thousand twenty-two.
 4
 5   PRESENT:
 1               BARRINGTON D. PARKER,
 2               MICHAEL H. PARK,
 3               EUNICE C. LEE,
 4                     Circuit Judges.
 1   _______________________________________
 2
 3   UNITED STATES OF AMERICA,
 4
 5                     Appellee,
 6
 7                     v.                                                  20-4275
 8
 9   GREGORY RAMOS, a/k/a PROSPECT,
10
11               Defendant-Appellant.
12   _______________________________________
13
14
15   FOR DEFENDANT-APPELLANT:                         HERBERT L. GREENMAN, Lipsitz Green
16                                                    Scime Cambria LLP, Buffalo, NY.
17
18   FOR APPELLEE:                                    MONICA J. RICHARDS, for Trini E. Ross,
19                                                    United States Attorney for the Western
20                                                    District of New York, Buffalo, NY.

 1


 2
 3           Appeal from a judgment of the United States District Court for the Western District of New

 4   York (Vilardo, J.).

 5           UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

 6   DECREED that the judgment of the district court is AFFIRMED.

 7           On August 23, 2016, the grand jury returned an indictment charging Defendant Gregory

 8   Ramos with four counts: (1) possession with intent to distribute cocaine base, 21 U.S.C.

 9   § 841(b)(1)(C); (2) possession with intent to distribute cocaine, 21 U.S.C. § 841(b)(1)(C); (3)

10   unlawful possession of a firearm in furtherance of a drug trafficking crime, 18 U.S.C.

11   § 924(c)(1)(A)(i); and (4) unlawful possession of a firearm by a person subject to a domestic

12   violence order of protection, 18 U.S.C. § 922(g)(8).

13           For count 1, the government’s theory at trial was that on August 14, 2015, Ramos led police

14   on a high-speed chase in Buffalo, New York, during which he threw baggies containing cocaine

15   base, heroin, and butyryl fentanyl from his vehicle. 1 As to counts 2–4, the government proffered

16   evidence showing that on May 23, 2016, Ramos led police officers on another high-speed chase

17   through the City of Niagara Falls. During the chase, Ramos threw a bag with ammunition and a

18   loaded gun out of the car, which law enforcement later recovered. He also threw a second bag

19   out of the car containing an unknown quantity of white powder, which dissipated after hitting a

20   pursuing police vehicle. Ramos was eventually arrested with two cell phones and $3,640 in cash

21   on his person. Police also searched Ramos’s vehicle and recovered a small amount of cocaine

22   coating the interior of the vehicle as well as a digital scale with white residue, 200 plastic vials, an

23   additional $804 in cash, and two tablet computers and a phone containing messages related to drug

24   trafficking.


             1
                 Ramos was not charged with the heroin and butyryl fentanyl conduct.

                                                         2
25          A jury found Ramos not guilty of count 1 and guilty on counts 2–4. Ramos filed two sets

26   of post-trial Rule 29 and Rule 33 motions, which the district court denied. Ramos timely appealed

27   and now raises the same arguments he made in his post-trial motions. We assume the parties’

28   familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.

29          Ramos raises five arguments on appeal, all of which are meritless. First, Ramos argues

30   that there was insufficient evidence to convict him of possession of cocaine with intent to distribute

31   or possession of a firearm in furtherance of a drug trafficking crime. As to count 2, Ramos argues

32   that the small amount of cocaine recovered (0.56 grams) raises “no inference of an intent to

33   distribute.” Appellant’s Br. at 30. But, “view[ing] the evidence in the light most favorable to

34   the government, [and] drawing all inferences in the government’s favor,” United States v. Alston,

35   899 F.3d 135, 143 (2d Cir. 2018) (citation omitted), the circumstantial evidence was sufficient for

36   a rational jury to have found that (1) the reason a small amount of cocaine was recovered was

37   because Ramos discarded the cocaine during the police pursuit, and (2) he intended to distribute

38   the discarded cocaine. Ramos was found with multiple cell phones and over $3,000 in cash on

39   his person, and his car contained a scale with white residue, plastic vials consistent with those used

40   to distribute drugs, and multiple electronic devices with messages related to drug trafficking.

41   Moreover, the fact that Ramos discarded the bag with white powder while being chased by the

42   police shows consciousness of guilt.

43          As to count 3, Ramos argues that there was no nexus between the firearm and the drug

44   trafficking crime. But there was sufficient evidence for the jury to convict Ramos on the firearm

45   count. “[A] drug dealer may be punished under [18 U.S.C.] § 924(c)(1)(A) where the charged

46   weapon is readily accessible to protect drugs, drug proceeds, or the drug dealer himself.” United

47   States v. Snow, 462 F.3d 55, 62–63 (2d Cir. 2006). Determining whether a firearm was used as



                                                       3
48   protection for drug-dealing activity is a fact-intensive question. Id. at 63. Here, before Ramos

49   discarded the firearm, it was loaded and located in his vehicle, which contained drugs, drug

50   proceeds, and drug paraphernalia. There was thus sufficient evidence that Ramos’s possession of

51   the firearm “facilitated or advanced the instant drug trafficking offense by protecting himself, his

52   drugs, and his business.” Id. (cleaned up); see also id. (concluding there was sufficient evidence

53   for a conviction under 18 U.S.C. § 924(c)(1)(A) where loaded handguns were found in the

54   bedroom where drugs were packaged and stored for sale and in close proximity to drug

55   paraphernalia, trace amounts of illegal narcotics, and drug proceeds).

56          Second, Ramos raises 19 instances of defense counsel allegedly providing him with

57   ineffective assistance of counsel. We affirm the district court’s finding that Ramos failed to show

58   that he was prejudiced by these various errors. In his brief, Ramos states only that “all of the

59   examples listed above were injurious to the defense” and does not explain how any specific

60   example prejudiced him. Appellant’s Br. at 38. For instance, Ramos argues that defense counsel

61   was deficient for opening the door to testimony about drug-related messages on his Facebook

62   account and for failing to investigate whether his Facebook account actually contained those

63   messages. But Ramos fails to explain how he was prejudiced by these alleged shortcomings when

64   the same witness that testified about the Facebook messages also testified about drug-related text

65   messages—unrelated to his Facebook account—that were on Ramos’s phone. In light of the

66   strong evidence against Ramos presented at trial, we conclude that Ramos did not show that “there

67   is a reasonable probability that, but for counsel’s [alleged] unprofessional errors, the result of the

68   proceeding would have been different.” United States v. DiTomasso, 932 F.3d 58, 69 (2d Cir.

69   2019) (citation omitted).




                                                       4
70           Third, Ramos argues that the district court abused its discretion by admitting the testimony

71   of two government witnesses, Officer Cory Higgins and Agent James McHugh, because their

72   expert testimony was not beyond the ken of the jury. We disagree. This Court has previously

73   affirmed the admission of Agent McHugh’s expert testimony regarding “the kinds of paraphernalia

74   or tools that are typically found in the possession of people who are distributing narcotics.” 2

75   United States v. Willis, 14 F.4th 170, 185–86 (2d Cir. 2021); see also United States v. Tutino, 883

76   F.2d 1125, 1134 (2d Cir. 1989) (“This Court has repeatedly held that the operation of narcotics

77   dealers are a proper subject for expert testimony under Fed. R. Evid. 702.” (cleaned up)). As for

78   Officer Higgins—who testified as a lay witness—Ramos argues that he improperly veered into

79   expert testimony and that this expert testimony was not beyond the ken of the jury. Although this

80   Court has expressed concern when law enforcement officials testify as both fact and expert

81   witnesses, see United States v. Dukagjini, 326 F.3d 45, 53–54 (2d Cir. 2003), even assuming

82   portions of Officer Higgins’s testimony were improper, “[t]he inadmissible aspects of [Higgins’s]

83   testimony, viewed in relation to the prosecution’s formidable array of admissible evidence, was

84   merely corroborative and cumulative,” id. at 62.

85           Fourth, Ramos contends that the government committed prosecutorial misconduct in its

86   summation by shifting the burden of proof, vouching for witnesses’ credibility, putting at issue the

87   prosecutor’s own credibility, and suggesting that defense counsel did not believe its own case.



             2
                 Ramos also argues in passing that Agent McHugh did not provide information about the
     experience that provided the basis for his testimony and that McHugh’s testimony was designed to
     improperly bolster the testimony of Officer Higgins. Contrary to Ramos’s argument, Agent McHugh
     testified to the experience and expertise that provided the basis for his expert opinion about drug trafficking.
     Further, this testimony was also properly used to rehabilitate Officer Higgins’s testimony after it was
     attacked by defense counsel on cross-examination. See United States v. Cruz, 981 F.2d 659, 663 (2d Cir.
     1992) (“[T]he credibility of a fact-witness may not be bolstered by arguing that the witness’s version of
     events is consistent with an expert’s description of patterns of criminal conduct, at least where the witness’s
     version is not attacked as improbable or ambiguous evidence of such conduct.” (emphasis added)).

                                                            5
88    Even if we were to assume that some of the prosecutor’s comments during summation were

 89   improper, Ramos does not demonstrate that they caused “substantial prejudice by so infecting the

 90   trial with unfairness as to make the resulting conviction a denial of due process.” United States

 91   v. Aquart, 912 F.3d 1, 27 (2d Cir. 2018) (citation omitted). Ramos fails to address prejudice in

 92   his brief except in conclusory fashion. There was strong evidence against Ramos, making it likely

 93   that he would have been convicted even without the prosecutor’s allegedly improper comments.

 94   And the trial court instructed the jury that the attorneys’ closing statements were not evidence and

 95   that the government had the burden of proof. This is not the “rare case” where the prosecutor’s

 96   summation comments were so prejudicial that relief from conviction is warranted. 3 Aquart, 912

 97   F.3d at 27.

 98           Fifth, Ramos argues that the district court erred because it did not sever count 1, which

 99   addressed the August 2015 incident and contained “inflammatory” evidence about butyryl fentanyl

100   from counts 2–4, which addressed the May 2016 incident. 4 Appellant’s Br. 53. Federal Rule of

101   Criminal Procedure 14(a) states that “[i]f the joinder of offenses . . . appears to prejudice a

102   defendant . . . the court may order separate trials of counts.” “[T]he denial of a severance motion

103   should be reversed only when a defendant can show prejudice so severe as to amount to a denial

104   of a constitutionally fair trial or so severe that his conviction constituted a miscarriage of justice.”

105   United States v. Blount, 291 F.3d 201, 209 (2d Cir. 2002) (cleaned up). We conclude that the


              3
               Ramos also argues the prosecutor committed misconduct by using evidence about butyryl fentanyl
      and McHugh’s expert testimony in his summation. As explained above, McHugh’s expert testimony was
      properly admitted. And Ramos cannot show prejudice from the evidence about butyryl fentanyl where
      Ramos was acquitted on count 1, the only count related to the butyryl fentanyl.
              4
                Ramos characterizes his argument as a Rule 8 challenge, but it is more accurately characterized
      as a Rule 14 challenge. Rule 8 allows joinder of counts where “the offenses charged . . . are of the same
      or similar character.” Fed. R. Crim. P. 8(a). Ramos does not argue on appeal that the offenses charged
      for count 1 and counts 2–4 were not of similar character. Instead, Ramos argues that the court should have
      severed the counts because joinder was prejudicial.

                                                          6
106   evidence about butyryl fentanyl was not so prejudicial as to constitute a denial of a constitutionally

107   fair trial or a miscarriage of justice, especially in light of the strong evidence presented at trial on

108   counts 2–4.

109          Ramos also argues that there was a retroactive misjoinder in light of his acquittal on count

110   1. “The term retroactive misjoinder refers to circumstances in which the joinder of multiple

111   counts was proper initially, but later developments . . . render the initial joinder improper.” United

112   States v. Hamilton, 334 F.3d 170, 181 (2d Cir. 2003) (cleaned up). A defendant may be entitled

113   to a new trial if he can show “compelling prejudice” in the form of “prejudicial spillover,” which

114   “requires an assessment of the likelihood that the jury, in considering one particular count or

115   defendant, was affected by evidence that was relevant only to a different count or defendant.” Id.

116   at 182 (citation omitted). Here, Ramos fails to demonstrate prejudicial spillover where the jury

117   acquitted him on count 1, the only count related to the butyryl fentanyl. See id. at 183 (“The

118   absence of [prejudicial] spillover is most readily inferable where the jury has convicted a defendant

119   on some counts but not on others.” (listing cases)).

120          We have considered the remainder of Ramos’s arguments and find them to be without

121   merit. Accordingly, we affirm the judgment of the district court.

122                                                  FOR THE COURT:
123                                                  Catherine O’Hagan Wolfe, Clerk of Court
124




                                                         7